AYRES, Judge.
Plaintiffs appealed from a judgment decreeing their action to have been abandoned by their inaction for a period of time in excess of five years, as prescribed by LSA-C.C.P. Art. 561. They, however, did not timely appear nor file brief as required by the Rules of Court.
Under Uniform Rules, Courts of Appeal, Rule VII, Section 5(b), 8 LSA-R.S., the court may, ex proprio rnotu, “Consider abandoned and dismiss the appeal in any case in which the appellant has neither appeared nor filed brief prior to the date fixed for submission of the case * * This rule has been uniformly adhered to.
The appeal is therefore presumed to have been abandoned. It will, accordingly, be dismissed at plaintiffs-appellants’ cost — - and it is so ordered.